        Case 6:19-mj-00085-JDP Document 17 Filed 06/17/20 Page 1 of 2

 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                         No. 6:19-mj-0085-JDP
11                       Plaintiff,
12           v.                                         STIPULATION TO CONTINUE
                                                        EVIDENTIARY HEARING; AND ORDER
13    FRANKLIN DELANO DYSTHE II                         THEREON
14                       Defendant.
15

16          IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the

17   National Park Service, and Defendant Franklin Delano Dysthe II, by and through his attorney of

18   record, Benjamin A. Gerson, that the motion hearing in the above-captioned matter set for June

19   19, 2020 be continued to August 13, 2020 at 10:00 a.m. The parties believe witness testimony

20   will be an essential part of the motion hearing, and they request the continuance in light of the

21   COVID-19 related courthouse closures currently in effect.

22
            Dated: June 16, 2020                            /S/ Susan St. Vincent
23                                                          Susan St. Vincent
24                                                          Legal Officer
                                                            Yosemite National Park
25
            Dated: June 16, 2020                            /S/ Benjamin A. Gerson
26                                                          Benjamin A. Gerson
                                                            Attorney for Defendant
27                                                          Franklin Delano Dysthe II
28
                                                        1
       Case 6:19-mj-00085-JDP Document 17 Filed 06/17/20 Page 2 of 2

 1                                          ORDER
 2            The court accepts the above stipulation and adopts its terms as the order of this court.
 3
     Accordingly, the June 19, 2020, motion hearing for Franklin Delano Dysthe II, Case 6:19-mj-
 4
     0085-JDP, is continued to August 13, 2020, at 10:00 a.m.
 5

 6

 7   IT IS SO ORDERED.

 8
     Dated:      June 17, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
